DETAILED ACTION
This action is in response to the initial filing of Application no. 16/544221 on 08/19/2019.
Claims 1 – 20 are still pending in this application, with claims 1,9 and 17 being independent.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the acronym “RPA” should be spelled out when it first appears in a claim set.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  “wherein model” should recite -- wherein the model --.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  the acronym “RPA” should be spelled out when it first appears in a claim set.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities: “data stricture” should recite -- data structure --. Appropriate correction is required.

Allowable Subject Matter
Aside from the informalities, the prior art fails to teach or suggest in reasonable combination the limitations recited in independent claim 1.  For example,
Chakraborty et al. (US 2019/0043483)  (“Chakraborty”) discloses a method performed by a computing device for modeling agent behavior (Abstract), the method comprising: accessing transcripts of communications between customers and agents (in one embodiment, the processor 302 of the apparatus receives a transcript corresponding to each conversation from among the plurality of conversations, [0010] [0035] [0049] [0054]), each communication comprising one or more query/response pairs of a query (plurality of utterances  exchanged between a conversational agent and a customer comprising turns, Fig.5, 506, 508, 510 and 512; [0056] [0078]); generating workflow topic clusters (intent based workflow groups, e.g. contracts and queries related to contracts) of the transcripts based on similarity of workflows of the transcripts (In an embodiment, the processor 302 is configured to perform clustering on the plurality of conversations based on the similarity in extracted workflows to configure a plurality of workflow groups, 0094[0065] [0066] [0071– 0074] [0080] [0090 – 0092]); for each topic cluster of transcripts, for each transcript in that workflow group for each query/response pair, training a model for that topic cluster using feature vectors (hidden state representation of utterances generated and output by the RNN encoder which corresponds to a vector, [0057 -  0059]) using feature vectors generated from the transcripts of that topic cluster ([0052] [0084 – 0088] [0094]), wherein each training model for a topic cluster identifies responses when provided a query associated with a communication related to a topic that is similar to the topic of that topic cluster so that the identified responses can automatically be provided ([0067 – 0069] [0084 – 0088]). Yet,  Chakraborty fails to teach the 
Labarre et al. (US 10,382,370) (“Labarre”) discloses an automated service agent and method (Abstract), wherein training data used to train a chatbot comprises transcripts (column 4 lines 9 – 22; column 6 lines 28 – 40); and segments of the transcripts (individual statements, response or instructions from a service agent) are associated with clickstream data from a service agent so that actions performed by the agent during a conversation are associated with the segments (column 5 lines 12  - 21 and 57 – column 6 line 11; column 10 lines 7 - 38). Additionally, an intended action is linked to the transcript based on the clickstream data (column 5 lines 23 – 58; 6 lines 1 – 11; column 10 lines 39 - 46). Yet, Labarre fails to teach the following: generating topic clusters of the transcripts based on the similarity of topics of the transcripts; labeling a feature vector for the query based on the response of a query/response pair and any 
Hall et al. (US 2019/0265990) (Hall) discloses  a robotic process automation method (Abstract) comprising a user providing an instruction to record and generate a RPA script instead of executing a trained model with associated responses and computer interactions to generate the RPA tasks as recited by claim 1 ([0023] [0047 – 0050]).
Aside from the informalities, the prior art fails to teach or suggest in reasonable combination the limitations recited in independent claim 9.  In addition to the prior art discussed above,
Gangadharaiah et al. (US 10,963,819) (Gangadharaiah) discloses a goal-oriented dialog system (Abstract), wherein a trained model (column 10 lines 37 – 60) receives a user query (column 10 lines 23 – 26), identifies response and instructions (e.g. API calls, column 10 lines 23 – 35, 60 – 67); and generates a response and instruction data (e.g. API calls) in response to the received query by applying the trained model to the query (column 10 lines 23 – 67). Yet, Gangadharaiah fails to teach: applying the trained model to a generated feature vector for the received query; generating a set of RPA tasks; and executing, by one or more robotic process agents, at least one RPA task in the generated set of RPA tasks.
Imanishi et al. (US 2021/0192127) (Imanishi) discloses an information processing apparatus and method (Abstract), comprising: receiving a query by a user ([0058 – 0061]); generating a response and a RPA task by applying a trained model 
Claims 17 - 20 are allowed since the prior art, e.g. the prior art discussed above, fails to teach or suggest in reasonable combination the limitations recited in independent claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/SONIA L GAY/Primary Examiner, Art Unit 2657